ORDER
The respondent having been placed on interim suspension from the practice of law in Arizona by Order of this Court, dated December 13, 1988, and the Consent to Disbarment having been filed on May 21, 1990 and reviewed by this Court,
IT IS ORDERED that Michael George Boose, Jr. be and hereby is disbarred from the practice of law in the State of Arizona, effective this 17th day of May, 1990.
IT IS FURTHER ORDERED that Michael George Boose, Jr. make restitution to Jann Ritchie in the amount of $750.00 (for the retainer), to Lynn Nelson in the amount of $1,340.00 (for the retainer), to Martha Caviness in the amount of $350.00 (for the retainer), and to Virginia Ryan in the amount of $800.00 (for the retainer).
IT IS FURTHER ORDERED that pursuant to Rule 53(e)(3), Rules of the Supreme Court of Arizona, Michael George Boose, Jr. be and hereby is assessed the costs *498incurred by the State Bar of Arizona, in an amount to be set by subsequent order based on information to be furnished to this Court by the State Bar of Arizona within thirty (30) days of the date hereof. The costs are to be paid to the State Bar of Arizona prior to reinstatement as a member in good standing of the State Bar of Arizona.